Exhibit 99.4 Royalty Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - - - Herceptin Q1 Q2 Q3 Q4 Total - - - Lucentis Q1 Q2 Q3 Q4 Total - Xolair Q1 Q2 Q3 Q4 Total - - - Tysabri Q1 Q2 Q3 Q4 Total - Actemra Q1 Q2 Q3 Q4 Total - - - 44 - 32 - - 17 49 - * As reported to PDL by its licensees Totals may not sum due to rounding Page 1 Reported Net Sales Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - - - Herceptin Q1 Q2 Q3 Q4 Total - - - Lucentis Q1 Q2 Q3 Q4 Total - Xolair Q1 Q2 Q3 Q4 Total - - - Tysabri Q1 Q2 Q3 Q4 Total - Actemra Q1 Q2 Q3 Q4 Total - * As reported to PDL by its licensees Totals may not sum due to rounding Page 2 Manufacturing Location & Sales - Genentech / Roche & Novartis ($ in 000's) * Avastin Sales 2010 - Q4 2011 - Q1 2011 - Q2 2011 - Q3 2011 - Q4 2012 - Q1 US Made & Sold US Made & ex-US Sold ex-US Made & Sold Total US Made & Sold 49
